FILED
                             UNITED STATES DISTRICT COURT                                FEB 26 2010
                             FOR THE DISTRICT OF COLUMBIA
                                                                                   Clerk, U.S. District and
                                                                                     8ankruptcy Courts
STEPHEN SHEFFIELD,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.
                                                                             10 0316
BOARD OF EDUCATION, et at.,                   )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the court on review ofplaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § 19l5(E)(1)(B). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. !d. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       Plaintiff alleges that the defendants are responsible for delivering drugs, including

phencyclidine (better known as PCP), to him and millions of others through food items and dairy



                                                  1
products. Because plaintiff has suffered physical injuries after having ingested these drugs, he

demands compensatory damages in the amount of "ten hundred zillion dollars." Compo

(preprinted form) at 4 (page number designated by the court).

        The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, the court concludes that its factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.C. § 1915A(b)(1).

        An Order consistent with this Memorandum Opinion is issued separately.




DATE:




                                                 2